Case 1:19-cv-00695-DKC Document 30 Filed 06/27/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Northern Division

DR. MICHAEL L. HILL, *
Plaintiff *
v. * Civil Case No. 1:19-cv-00695-DKC
CBAC GAMING, LLC, et al., *
Defendants *
* * * * * * * * * * *
NOTICE OF APPEARANCE

 

The Defendants, CBAC Gaming, LLC, Thomas Cassella, Jermaine Wright, and Caesars
Baltimore Management Company, LLC, by their undersigned counsel, respectfully request that this
Honorable Court enter the appearance Richard J. Medoff (Federal Bar No. 19608) as counsel for
Defendants, CBAC Gaming, LLC, Thomas Cassella, Jermaine Wright, and Caesars Baltimore

Management Company, LLC.

Respectfully submitted,

/s/ Richard J. Medoff
Richard J. Medoff (#19608)
Semmes, Bowen & Semmes
25 South Charles Street, Suite 1400
Baltimore, Maryland 21201
(410) 539-5040
Fax: (410) 539-5223
rmedoff@semmes.com

Attorney for Defendants,

CBAC Gaming, LLC,

Thomas Cassella, Jermaine Wright,
and Caesars Baltimore Management
Case 1:19-cv-00695-DKC Document 30 Filed 06/27/19 Page 2 of 2

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 27" day of June, 2019, a copy of the foregoing Notice
of Appearance was filed electronically with the Court and served electronically on:

Kim D. Parker, Esquire

Law Office of Kim Parker, P.A.
2123 Maryland Avenue
Baltimore, Maryland 21218
Attorney for Plaintiff

Colin Bell, Esquire

Schenker, Krause & Lopez

600 Red Brook Blvd., Suite 650
Owings Mills, Maryland 21117
Attorney for Defendants,

CBAC Gaming, LLC,
Thomas Cassella, Jermaine Wright,
and Caesars Baltimore Management

B2174706.WPD, 25228-29

_ Elisabeth Walden, Esquire

Baltimore City Law Department
Office of Legal Affairs

100 N. Holliday Street, Suite 101
Baltimore, Maryland 21202
Attorney for Baltimore City Police

/s/ Richard J. Medoff
Richard J. Medoff (#19608)
